   Case: 2:20-cr-00096-MHW Doc #: 39 Filed: 08/11/21 Page: 1 of 4 PAGEID #: 96



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                  Criminal Action 2:20-cr-096
                                           JUDGE MICHAEL H. WATSON
CRAISHON RUSSELL

                          REPORT AND RECOMMENDATION

      Defendant Craishon Russell previously pleaded not guilty to an
Indictment charging him with two counts of interference with
interstate commerce by robbery, in violation of 18 U.S.C. § 1951
(Counts 1, 3), two counts of brandishing a firearm during and in
relation to a crime of violence, in violation of 18 U.S.C. §
924(c)(1)(A)(ii) (Counts 2, 4), and one count of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (Count
5). Indictment, ECF No. 14. The Indictment also includes a forfeiture
provision. Id. The United States and defendant thereafter entered into
a plea agreement, executed under the provisions of Rule 11(c)(1)(C) of
the Federal Rules of Criminal Procedure, whereby defendant agreed to
enter a plea of guilty to Counts 1–4 the Indictment. 1 On August 11,
2021, defendant, accompanied by his counsel, appeared in Court and in
person for a change of plea proceeding.
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed. Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).



      1 In addition to specifying sentencing terms, the Plea Agreement, ECF
No. 35, includes an appellate waiver provision that preserves only certain
claims for appeal or collateral challenge. Defendant also agreed to a
restitution obligation and to the forfeiture provision of the Indictment.

                                       1
  Case: 2:20-cr-00096-MHW Doc #: 39 Filed: 08/11/21 Page: 2 of 4 PAGEID #: 97



     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of the plea of guilty to Counts 1–4.         Defendant
was also addressed personally and in open court and advised of each of
the rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.       Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on July 13, 2021, represents the only
promises made by anyone regarding the charges in the Indictment.
Defendant was advised that the District Judge may accept or reject the
plea agreement. Defendant was further advised that, if the District
Judge refuses to accept the plea agreement, defendant will have the
opportunity to withdraw his guilty plea but that, if he does not
withdraw his guilty plea under those circumstances, the District Judge
may impose a sentence that is more severe than the sentence
contemplated in the Plea Agreement, up to the statutory maximum.
     Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the Plea Agreement.          He
confirmed that he is pleading guilty to Counts 1–4 of the Indictment
because he is in fact guilty of those offenses.        The Court concludes
that there is a factual basis for the plea.
  Case: 2:20-cr-00096-MHW Doc #: 39 Filed: 08/11/21 Page: 3 of 4 PAGEID #: 98



     The Court concludes that defendant’s plea of guilty to Counts 1–4
of the Indictment is knowingly and voluntarily made with understanding
of the nature and meaning of the charges and of the consequences of
the plea.


     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1–4 of the Indictment be accepted.       Decision on acceptance or
rejection of the plea agreement was deferred for consideration by the
District Judge after the preparation of a presentence investigation
report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.


     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.          28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).      Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).


                                      3
  Case: 2:20-cr-00096-MHW Doc #: 39 Filed: 08/11/21 Page: 4 of 4 PAGEID #: 99




August 11, 2021                                s/ Norah McCann King
 Date                                           Norah McCann King
                                          United States Magistrate Judge
